Case 1:20-cv-00575 Document 2 Filed 08/31/20

  

 

 

 

 

 

Attachment A - Bivens Complaint form RORY PERRY II CLERK
ic ui!

S. Distri

Southern District of West Virginia

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

Lewis Moocett— 5547-056

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action)
v CIVIL ACTIONNO._/.'20-@V-005 75

. ‘Nhmiber to Be asstened bp Conn
0, Vite

W welt Ce

B Vichoed

ECE WCQowell

(Enter above the full name of the defendant
or defendants in this action)

Defendant(s).

COMPLAINT

A. Name of Plaintiff: Lewis Monte ayees
Tianate Mos 55% l- 056
Address: XO. ox 100%
Weld, WA. 2480
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 2 of 9 PagelD #: 4

B. Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

C. Name of Defendant: RY @
Position: food Nec’ OUReewisok
Place of Employment:_ FCW McDowell
Wad WAL 24801

D. Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant: _ Wy acer.

Position: bond of Sabet

Place of Employment: HL MDowel
Welch WW, 24801

Name of Defendant: é. Lachoed

Position: Former. \Noeden

Place of Employment: ket MeYouye\\
Welch Wak 240
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 3 of 9 PagelD #: 5

B. Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

C. Name of Defendant: Feder Coevectioval Tashlolon Mcdowell
Position: ‘Yor SON
Place of Employment: Welch W Nv ASO

 

D. Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant:

 

Position:

 

 

|
| Place of Employment:

 

Name of Defendant:

 

 

| Position:

 

Place of Employment:

 

 

 
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 4 of 9 PagelD #: 6

II. Place of Present Confinement

Name of Prison/Institution: FC MDowwell

A.

Is this where the events concerning your complaint took place?
Yes v No

If you answered “no,” where did the events occur?

 

 

Is there a prisoner grievance procedure in this institution?
Yes | No

Did you present the we relating to your complaint in the prisoner grievance
procedure? Yes No

If you answered “no,” explain why not:

 

 

If you answered “yes,” what was the result at level one, level two and level three
(attach grievances and responses): il Qua eVANCES {eee Le ected

fog. besicall y bo Same @ePSON, Time.

II. Previous Lawsuits

A.

Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes No ¥

If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1. Parties to the previous lawsuit:

Plaintiff(s):

 

Defendant(s):

 
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 5 of 9 PagelD #: 7

2. Court (if federal court, name the district; if state court, name the county);

 

3, Docket Number:

 

 

 

 

4, Name of judge to whom case was assigned:

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)

6. Approximate date of filing lawsuit:

7. Approximate date of disposition:

 

IV. Statement of Claim
State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. Include also the names of other persons involved, dates,
and places. Do not give any legal arguments or cite any cases or statutes. If you intend to

allege a number of related claims, number and set forth each claim in a separate paragraph.
(Use as much space as you need. Attach extra sheets of paper if necessary.)

Oy ZAG at ot Aoowsal bit0 pm is Food Seovice at
ECE MVowell, OFFicee 8. RCo wedlec Hel locked me in 6
coder. Me more than Ps hove aud o hall IP yailhstonding ph
Jemorolate Nea? cing Wee di dl {his ON chase
ns acer dee dud is “carved Lon Alm this pats most
pe {he Vhong OW Erle °
1u@ We Where \S ot ls aloe, VY W Qi co cole OR
"ree thee i iS_ON Cmedgenicy ek ‘t, The ON Ww this
coolee urs Wahu, OFRcor W, Vraelyer was the herd of
saleky ak Vo Kime, This his \b to make suce all of the
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 6 of 9 PagelD #: 8 Q

CMaegency exits Ace Fwwctiovel, . Al\ of tho CK) ts Lyer2
revlaced within A Weald of this Which Wes too late.

Ms. & Rickned [ae Yho uvoedens a Yo re) Ano

qespons ible fe Ye ora Bactosiy ge Q TUSON,

FOL MY Voue|| u ak peel 1 Food Seevive Coe being
AN unsate (acy osvigoment,

“LV was able to break dows Po = hy CUNNING wo } + wilh
MU shoe ol WW useedl my shouldee. And Neck in the * YeOCess of
Aneclain © doot OWN,

See to the severity of this) (S502. AN the becklash T
Coote Ae wd Receive aT i this ngeisst parle named alove: ‘)
T tockim Lime {o do mn wat ence’ fe! @ nae salety
heeaeds ond ower al ene The ( acconstele toe, this Incielenh.

{ Pi Ce Was C2 ie om % Ce, n AN hina
f pop {hat Seo 2pcial ves awh Ins bees Anouln to Alouse
ie YOU, My Looe Wes ci because aClee 1 Lled ON hin
and = gtlavance PROLeSS Was commele, oe apassedl Mme hi
cng me He SNitcln And talbiag bhoyt me to otree iwmales, On Dee
q obi le Tons eoting betahCast T wns ‘aterha by Kile
ova wh i ent he wes nila INAS my
. Lt a be theo wast @ Section Pentn my Sec iON
And told Some im 1 morbens ther Lewes 4 suite wih 4 a inset
ot havinty Someone’ ae me heer. 0) Wee tyow T stated that
Uh Veoeed {oe my | fe awd WAS Theed NW yeotective costo, A N
Savesh tytn GAS hatchel ON {hes subyect,
This now Ay gree Awd Tyo Ipeon in the Special
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 7 of 9 PagelD #: 9 (8)

\oosts uit SINCE Du row. fim NOW ON Qureavhive ruining
bonestee eid The been given A haed Lime about collectin my |
documanrts CONCERNIN Wee mollee, T we@ote 4p the Regional Otice
+ toy bo ot Copies ie all fy Alin s And Naver Caceived @ Lesponse,
L also ashed UT Sounders abot di ininy Copies tye me anil he said he
couldul because hey A\ got teyocted The copies thet L have Age
enissing the Response +0 my BE and its in my Peopecly. As soon)
as 7 to my wert Peised TD will sead it and a CORY of the

OLIGi NEL “UMS,

’ AN of my (WeNpNces Were Le ec-tal Insically foe Mbe owe
Pensoal Not berry Bled ons Kes Leek ts is sedis sthshov Ws
which TLeaned tor my satehy a Ceeaed cetelintion because
A bee baw g Ataund Osh foe 0 whi ev got 40 Minow) lis character,

| ane Since, Lye had dleeems about beng locked \W ho cooler
ud shaced Ren usith tho Wycholo st cw him hat sisce Tunes
W Segu jot Ke deams vsega moge Wwtese, this was Ve. hited in
Noy Oe due 2020, T Lene Vhs TS AN SKReriece Hal uxl\ Als hawt
me meatrally Aas ewohoually

Ob coe. Estep Ss Yo olbe el that Cae ty. et me om the hitcheny,
LK Seuniders os he (Tethat same i it |
(1 Moe Was Wo STH | (Tt {net WAS De head othe iywestigation
te whee TL wes Preced { Peorective costed . |
C(. CReost WAS Ye (1. hel acer me ww bechve costely
Trane is video evidence of Rife locliiuy one inthe clog anc
Or me Deerkiag Osh,
Case 1:20-cv-00575 Document 2 Filed 08/31/20 Page 8 of 9 PagelD #: 10

V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

T wold lke Khe court bo Bod the officees gud person at
Colt: Uv would like bo be owerdel + wanly- Rve milli ON dollags
foe wy Niolols Ow Clue Loertment: This case shold be iN

\ \
Oem bo other oRrers anh PUSONS,

 

 

Signed this Al day of August 20 40.

Lusi Tht

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Home XM i MUO

J (Date) |

Signature of Plaintiff

 
 

's

E PAI
an

8 2820

ie
wo 4 00

s
Seeazz

hh22 bOOh OOOO Oh Oeoe

MMI

 
